DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1/6/2021, with respect to claims 1 & 13 have been fully considered and are persuasive. The rejections of the claims have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kondo on 1/29/2021.
The application has been amended as follows:
Claim 9, line 1 is amended from “of claim 8” to read – of claim 1 --.
Allowable Subject Matter
Claims 1-7, 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 & 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical inspection system or method comprising a characterizer configured to assign weights to the plurality of signals, the assigned weights based on estimated path lengths through the sample of the collected return light, wherein the assigned weights vary inversely with widths of a distribution of optical path lengths of the collected return light; and determine a physical property of the sample based on at least some of the weighted signals, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536.  The examiner can normally be reached on M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877